NON-FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. This application is a Continuation of US Patent application 16/358,808 (filed 3/20/2019), now US Patent 11,331,078.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,331,078 (hereinafter “reference patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 1-7: Claims 1-6 of the instant application are identical to claims 1-6 of the reference patent except that claim 1 of the instant application recites in part:
a transducer to:
transmit first ultrasound beams into a region of tissue and receive first acoustic radio-frequency signals representing an echo signal power spectrum of the region of tissue for the fundamental frequency band; and
transmit second ultrasound beams into the region of tissue and receive second acoustic radio-frequency signals representing an echo signal power spectrum of the region of tissue for the harmonic frequency band.
while claim 1 of the reference patent recites in part:
a processing unit to:
control the ultrasound system to acquire an echo signal power spectrum of a region of tissue for the fundamental frequency band and an echo signal power spectrum of the region of tissue for the harmonic frequency band
The claimed transducer is obvious over the subject matter of the reference patent because the ultrasound system that acquires an echo signal power spectrum of a region of tissue for the fundamental frequency band and an echo signal power spectrum of the region of tissue for the harmonic frequency band would inherently have a transducer that that receives first and second acoustic radio-frequency signals representing an echo signal power spectrum of the region of tissue for the fundamental and harmonic frequency bands respectively. Furthermore, it is conventional in ultrasound that the transducer that receives echoes is also the transducer that transmits corresponding ultrasound beams (i.e., the received echoes are echoes of transmitted ultrasound beams).

Further, claim 1 of the instant application further recites in part:
 a display to display the second backscatter coefficient, the non-linearity term, and a B-mode image of the region of tissue.
While this language is not found in claim 1 of the reference patent, such a display would have been obvious to the ordinarily skilled artisan because displaying B-mode images are common practice in ultrasound art and displaying of the second backscatter coefficient and the non-linearity term amount to no more than merely displaying the results of the processing unit’s calculations which are conventional practices in any art based on data analysis.
If not for these differences, claim 1 of the reference patent would have otherwise anticipated claim 1 of the instant application.

Regarding claims 8-14: Claims 8-14 of the instant application are identical to claims 8-14 of the reference patent except for claim 8. Claim 8 of the reference patent recites in part:
displaying the second backscatter coefficient, the non-linearity term, and a B-mode image of the region of tissue.
While this language is not found in claim 8 of the reference patent, such a displaying step would have been obvious to the ordinarily skilled artisan because displaying B-mode images are common practice in ultrasound art and displaying of the second backscatter coefficient and the non-linearity term amount to no more than merely displaying the results of the determining steps which are conventional practices in any art based on data analysis.
If not for this difference, claim 8 of the reference patent would have otherwise anticipated claim 8 of the instant application.
Regarding claims 15-18: Claims 15-18 of the instant application are identical to claims 15-8 of reference patent except for claim 15. Claim 15 of the instant application recites in part:
a display to display the second backscatter coefficient, the non-linearity term, and a B-mode image of the region of tissue.
While this language is not found in claim 15 of the reference patent, such a display would have been obvious to the ordinarily skilled artisan because displaying B-mode images are common practice in ultrasound art and displaying of the second backscatter coefficient and the non-linearity term amount to no more than merely displaying the results of the processing unit’s calculations which are conventional practices in any art based on data analysis.
If not for this difference, claim 15 of the reference patent would have otherwise anticipated claim 15 of the instant application.

Allowable Subject Matter
Claims 1-18 would be allowable if the double patenting rejection is overcome by filing a terminal disclaimer as discussed above.
The following is a statement of reasons for the indication of allowable subject matter:
The differences between the claims of the instant application and that of US Patent 11,331,078 are not material to patentability with regards to the prior art because the core of the invention (i.e., the limitations regarding the back scatter coefficients and the non-linearity term) which formed the basis for allowability remains intact. Therefore, the claims of the instant application are allowable over the prior art for essentially the same reason(s).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


COLIN T. SAKAMOTO
Primary Examiner
Art Unit 3793



/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793